Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et al. (U.S. Publication No. 2017/0069214).
Regarding claim 1, Dupray et al. teaches A fleet operation system for an unmanned aerial vehicle (UAV) comprising: a plurality of UAVs configured to fly in a fleet according to a determined task plan; (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0281; See "In another embodiment, a fleet of UAV may be used as part of a delivery network. Referring to FIG. 4D, the delivery network may include the hubs H1, H2, and H3 for servicing persons A, B, C, E, and F by a fleet of UAVs. It is noted that each hub (e.g., Hi, H2 , and H3) may be either a fixed or mobile installation. For example, hub H1 may be a fixed facility at a terrestrial location (e.g., a warehouse location in town). Other hubs H2 and H3 may be mobile (e.g., the hub and a ground control device configured to perform a fleet operation of the plurality of UAVs, wherein the ground control device comprises: a first communication unit configured to receive flight information comprising locations from the plurality of UAVs and transmit the task plan and satellite correction information to each of the plurality of UAVs; (Par. 0345; See "Standardized radio and computing machinery systems employing the TCAS technology (and also ATC) to discretely address interrogation and data exchange beacon systems have been available for over 30 years to perform these types of tasks. Typically, a 200 watt digital transponder radio in the 1 GHz radio band (1090 MHz and 1030 MHz) is used to transmit and receive messages using a well defined modulation and protocol format. These radio signal digital messages can be received and processed effectively by neighboring aerial vehicles and/or ground communications systems. Message types include broadcast, as well as query-response messages. Radio signals are used to provide a significant amount of useful information, including, for example, the aircraft ID, X, Y and Z position, speed, type of aircraft, direction, altitude, size, weight, etc. Various algorithms have been defined and are used to inform aircraft operators of potential collisions and provide means to inform of actions required to avoid a collision. In some cases, the equipment can be used to automatically prevent a collision." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications a second communication unit configured to transmit the satellite correction information to each of the plurality of UAVs; (Par. 0184; See "In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal)." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).") and a central processing unit configured to generate and transmit the task plan of each of the plurality of UAVs to each of the plurality of UAVs through the first communication unit. (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases 
Regarding claim 2, Dupray et al. teaches wherein the task plan comprises a flight route of each of the plurality of UAVs over time such that the plurality of UAVs perform an aerial display. (Par. 0205; See "With the location and/or trajectory/flight path, plans can be made to steer clear of or avoid the other objects, which may including changing the flight plan (e.g., if the other objects are not within an operating vicinity (e.g., the operating zone B) of the UAV) or emergency maneuvering (e.g., if the other objects are within an operating vicinity of the UAV). In an embodiment, the choice of the plans and the maneuvering (including merely informing a human operator the need to avoid other objects) may depend on the operating mode of the UAV (e.g., automatic operating mode, manual operating mode, hybrid operating mode).")
Regarding claim 3, Dupray et al. teaches wherein the first communication unit is further configured to perform bidirectional communication with the plurality of UAVs, and wherein the second communication unit is further configured to perform unidirectional communication with the plurality of UAVs. (Abstract; see "Various systems, methods, for unmanned aerial vehicles (UAV) are disclosed. In one aspect, UAVs operation in an area may be managed and organized by UAV corridors, which can be defined ways for the operation and movement of UAVs. UAV corridors may be supported by infrastructures and/or systems supported UAVs operations. Support infrastructures may include support systems such as resupply stations and landing pads. Support systems may include communication UAVs and/or stations for providing communications and/or other services, such as aerial traffic services, to UAV with limited communication capabilities. Further support systems may include flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or 
Regarding claim 4, Dupray et al. teaches wherein the ground control device further comprises an emergency control unit configured to generate an emergency control signal for the plurality of UAVs, wherein the emergency control signal is transmitted to each of the plurality of UAVs through the first communication unit and the second communication unit, and wherein each of the plurality of UA Vs is further configured to prioritize the emergency control signal received from the first communication unit. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 5, Dupray et al. teaches wherein the ground control device comprises: a manual control unit configured to allow an operator to manually control the plurality of UAVs; and a third communication unit configured to transmit an emergency operation signal generated by the manual control unit to each of the plurality of UAVs. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 6, Dupray et al. teaches wherein the emergency operation signal is generated when any one of the plurality of UAVs is disconnected from the first communication unit and the second communication unit, or is generated by an operation of the operator. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions 
Regarding claim 7, Dupray et al. teaches wherein the first communication unit comprises a plurality of sub communication units having different radio wave characteristics so as to perform multiple communication channels with the plurality of UAVs. (Pars. 0373-0374; See "In an embodiment, the functions of the FMS may be described in the following categories: Communications, Navigation, Situational Awareness, Flight Plan Management, and Mission Support, which are further disclosed below. It is noted that some of these functions may be offloaded into another UAV or station similar to the offloading of the communication functions using the communication UAVs." & "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).")
Regarding claim 8, Dupray et al. teaches wherein each of the sub communication units comprises one of a non-directional low gain antenna and a directional high gain antenna. (Par. 0113; See "In an aspect, the second communication component includes an orientable directional antenna for accessing a directed communication signal. In an aspect, one of the communication UAVs further includes 
Regarding claim 9, Dupray et al. teaches wherein the first communication unit communicates with the plurality of UAVs at a frequency of 2 GHz to 6 GHz. (Par. 0349; See "One implementation of a UAV transponder server system may use secured messaging within a public wireless band, such as a Wi-Fi radio frequency band. In a preferred embodiment, each UAV includes two digital transceivers, capable of operating on separate frequencies, or preferably, on separate bands. In separating, for example, the command and control messages from transponder server system messages, the UAV transponder server system may have the desirable effects of lower shared-media packet message congestion, less chance of data packet collision, and more reliability with the UAV transponder server system (UTSS). In an embodiment, as UAVs generally communicate wirelessly with a manned pilot control system, thus this same UAV position and flight data could be extracted and used as sensor data to the UTSS.")
Regarding claim 10, Dupray et al. teaches wherein the second communication unit communicates with the plurality of UAVs at a frequency lower than that of the first communication unit. (Par. 0349; See "One implementation of a UAV transponder server system may use secured messaging within a public wireless band, such as a Wi-Fi radio frequency band. In a preferred embodiment, each UAV includes two digital transceivers, capable of operating on separate frequencies, or preferably, on separate bands. In separating, for example, the command and control messages from transponder server system messages, the UAV transponder server system may have the desirable effects of lower shared-media packet message congestion, less chance of data packet collision, and more reliability with the UAV transponder server system (UTSS). In an embodiment, as UAVs generally communicate wirelessly with a manned pilot 
Regarding claim 11, Dupray et al. teaches wherein the central processing unit is further configured to receive location information of each of the plurality of UAVs through the first communication unit to recognize a formation of the plurality of UAVs and transmit, based on the recognized formation, the task plan performed by the plurality of UAVs at a location corresponding to the formation to each of the plurality of UAVs. (Pars. 0372-0373; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & "In an embodiment, the functions of the FMS may be described in the following categories: Communications, Navigation, Situational Awareness, Flight Plan Management, and Mission Support, which are further disclosed below. It is noted that some of these functions may be offloaded into another UAV or station similar to the offloading of the communication functions using the communication UAVs.")
Regarding claim 12, Dupray et al. teaches wherein the central processing unit is further configured to recognize the plurality of UAVs located in a centerline of the recognized formation, assign the task plan at locations corresponding to locations of the plurality of recognized UAVs, recognize the plurality of UAVs located at rows and columns adjacent to the plurality of UAVs to which tasks are sequentially assigned, and assign the task plan. (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or 
Regarding claim 13, Dupray et al. teaches wherein the central processing unit is further configured to repeatedly transmit a synchronization signal to each of the plurality of UAVs through the first communication unit or the second communication unit before a task start time of the task plan. (Par. 0162; See "(i) U.S. Pat. Pub. No. 2014/0249693, entitled "Controlling Unmanned Aerial 
Regarding claim 14, Dupray et al. teaches An unmanned aerial vehicle (UAV) for a fleet operation comprising: a processor configured to receive a task plan comprising a flight route according to the fleet operation to control a flight; (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0281; See "In another embodiment, a fleet of UAV may be used as part of a delivery network. Referring to FIG. 4D, the delivery network may include the hubs H1, H2, and H3 for servicing persons A, B, C, E, and F by a fleet of UAVs. It is noted that each hub (e.g., Hi, H2 , and H3) may be either a fixed or mobile installation. For example, hub H1 may be a fixed facility at a terrestrial location (e.g., a warehouse location in town). Other hubs H2 and H3 may be mobile (e.g., the hub itself is movable from one terrestrial location to another in the form of one or more of a surface vehicle ( e.g., a truck), a floating vehicle ( e.g., a cargo ship/carrier), a main communication unit configured to transmit flight information to a ground control device, receive the task plan from the ground control device, and transmit the task plan to the processor; (Par. 0345; See "Standardized radio and computing machinery systems employing the TCAS technology (and also ATC) to discretely address interrogation and data exchange beacon systems have been available for over 30 years to perform these types of tasks. Typically, a 200 watt digital transponder radio in the 1 GHz radio band (1090 MHz and 1030 MHz) is used to transmit and receive messages using a well defined modulation and protocol format. These radio signal digital messages can be received and processed effectively by neighboring aerial vehicles and/or ground communications systems. Message types include broadcast, as well as query-response messages. Radio signals are used to provide a significant amount of useful information, including, for example, the aircraft ID, X, Y and Z position, speed, type of aircraft, direction, altitude, size, weight, etc. Various algorithms have been defined and are used to inform aircraft operators of potential collisions and provide means to inform of actions required to avoid a collision. In some cases, the equipment can be used to automatically prevent a collision." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular and a first sub communication unit configured to receive satellite correction information from the ground control device and transmit the satellite correction information to the processor, wherein the processor is configured to correct a location of the UAV using the satellite correction information. (Par. 0184; See "In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal)." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular 
Regarding claim 15, Dupray et al. teaches wherein the UAV continues the flight using the satellite correction information received from the first sub communication unit when a failure occurs in the main communication unit. (Par. 0183; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode).")
Regarding claim 16, Dupray et al. teaches further comprising: a second sub communication unit configured to receive an emergency operation signal from the ground control device and transmit the emergency operation signal to the processor, wherein the UAV is manually operated by an operator when a failure occurs in the main communication unit and the first sub communication unit. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source 
Regarding claim 17, Dupray et al. teaches wherein the flight information comprises one or more of a three-axis angular velocity, a three-axis acceleration, satellite position information and motor drive information. (Pars. 0090-0091; See "ADS-Bis made up of two main parts: ADS-B Out and ADS-B In. ADS-B Out is of interest to controllers, while ADS-B In is mostly of interest to pilots. ADS-B Out is a surveillance technology for tracking aircraft-it's what ATC needs to manage traffic. It reports an aircraft's position, velocity, and altitude once per second. This transmission is received by ATC and nearby aircraft and this data makes up the equivalent of a radar display. Most aircraft will be required to have ADS-B Out by the year 2020. ADS-B In allows an aircraft to receive transmissions from ADS-B ground stations and other aircraft. Final ADS-B Out rules were finalized in 2011. All aircraft will be required to have ADS-B Out equipment to fly in Class A, B and C airspace, plus Class E airspace above 10,000 feet but not below 2,500 feet, by 2020." & "The aircrafts forms the airborne portion of the ADS-B system as the aircrafts provide ADS-B information in the form of a broadcast of its identification, position, altitude, velocity, and other information. The ground portion of the ADS-B system consists of ADS-B ground stations, which receive such broadcasts from the aircrafts and direct them to ATC automation systems for presentation on a controller's display. Aircrafts that are equipped with ADS-B IN capability can also receive these broadcasts and display the information to improve the pilot's situation awareness of other traffic.")
Regarding claim 19, Dupray et al. teaches wherein the main communication unit is further configured to traverse based on a reception sensitivity among multiple communication channels of the ground control device and automatically select a channel having the best reception sensitivity. (Pars. 0265-0266; See "In an embodiment, the UAV may employ redundancy in the wireless communication channels in order to improve the robustness of the communication between the UAV and 
Regarding claim 20, Dupray et al. teaches wherein the main communication unit is further configured to perform bidirectional communication with the ground control device, and wherein the first sub communication unit and the second sub communication unit are further configured to perform unidirectional communication capable of only reception from the ground control device. (Pars. 0088 & 0330-0331; See "ADS-B doesn't need radar to work properly, but it will uses a network of ground stations to receive aircraft reports and send them back to ATC. These stations also transmit weather and traffic information back up to properly equipped aircraft. This network currently consists of over 400 stations." & "For some environments, it is desirable to have a specialized communication UAV for communicating and/or relaying communications with other UAVs, in the operational area of the communication UAV, in order to allow these other UAVs to perform their designated tasks (e.g., transport cargo). In an embodiment, the communication UAV may include a first communication component (e.g., a short range radio). In an embodiment, the communication component may operate in an unallocated spectrum (e.g., Wi-Fi, 900 Mhz, or other unlicensed bands) for receiving and/or transmitting communication with the other UAVs. The other UAVs may correspondingly have a similar communication component for the communication. Such radio communication may be of a relatively short range (less than ¼ miles or 0.4 kilometers); accordingly, the power requirement and correspondingly the weight of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dupray et al. (U.S. Publication No. 2017/0069214) in view of Lim (EP 3,272,652).
Regarding claim 18, Dupray et al. teaches The UAV of claim 14, wherein the flight route comprises space information over time (Par. 0237; See "In most cases, the UAV (or the other object) may follow a flight path (or a trajectory) but may have a deviation (e.g., due to mechanical deviations of the flight control components of the UAV or the other object, weather or other external conditions such as wind, and other factors) affecting one or more of the heading/direction of flight, timing of movement along the flight path (or trajectory). Such deviation may affect the probabilities because, for example, some deviation of the trajectory of the other object may cause it to come within the vicinity of the UAV when in a perfect trajectory it may not. In an embodiment, the probability change due to such deviations may be assigned (e.g., a general outset, which could be based on some factors somewhat positively correlated with the deviation, such as the characteristics of the UAV or the other object (size, speed, etc.) and the general weather condition) or calculated taking into account known deviation models of the UAV (and the other object) and/or external condition models (e.g., weather) or by other methods as known now or may be later derived.") but fails to teach the UAV further comprising a light emitting unit configured to emit a color determined according to the time of the flight route.
Lim makes up for the deficiencies in Dupray et al. Lim teaches the UAV further comprising a light emitting unit configured to emit a color determined according to the time of the flight route. (Pars. 0074-0076; See "Referring to FIG. 8, the unmanned aerial vehicle 100 according to an embodiment may include a front LED 81 0 at the front surface of the main body 300, an arm LED 820 at the lower surface of the arm unit 200, and a back LED at the rear surface of the main body 300." & "As such, the LEDs provided in the unmanned aerial vehicle 100 may indicate various states of the unmanned aerial vehicle 100." & "According to an embodiment, the LEDs provided in the unmanned aerial vehicle 100 may emit light a color designated by a user to distinguish one airplane from another when a plurality of airplanes fly at the same time.")
Dupray et al. and Lim are both directed to unmanned aerial vehicles and are obvious to combine because Dupray et al. is improved with the LEDs and color changing functionality within Lim which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Dupray et al. in view of Lim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de la Cruz et al. (U.S Publication No. 2018/0096609) teaches a fleet management of unmanned aerial vehicles and flight authorization system.
Wang et al. (U.S Publication No. 2017/0146990) teaches augmented communication and positioning using unmanned aerial vehicles.
Kim et al. (U.S Publication No. 2016/0293019) teaches a method of measuring state of drones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
11/20/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661